         Case 5:20-cv-00155-TES-CHW Document 50 Filed 04/28/21 Page 1 of 5




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF GEORGIA
                                        MACON DIVISION

EDWIN ESTANGLEY GARCIA,                                     :
                                                            :
                                        Plaintiff,          :
                                                            :
                               v.                           :          Case No. 5:20-cv-155 (TES) (CHW)
                                                            :
Doctor OSEGBUE OBASI, et al.,                               :          Proceedings Under 42 U.S.C. § 1983
                                                            :          Before the U.S. Magistrate Judge
                                        Defendants.         :
                                                            :

                                    ORDER AND RECOMMENDATION

           For the reasons discussed below, it is ORDERED that Plaintiff’s motions for sanctions

(Docs. 32, 33), motion for counsel (Doc. 36), and motion to withdraw document (Doc. 37) are

DENIED, and that non-party Merilien’s motion for protective order (Doc. 38) is also DENIED.

It is further RECOMMENDED that the Defendants’ motion to dismiss for abuse of judicial

process (Doc 44) be DENIED. Finally, and as set out in greater detail below, the Defendants’

motion for extension of time (Doc. 45) is GRANTED. 1

                                                 BACKGROUND

           This Section 1983 action arises from Plaintiff Edwin Estangley Garcia’s claims of

deliberate indifference to multiple arm fractures sustained during a slip-and-fall incident in

September 2019. See (Docs. 1-9, 1-10) (pictorial evidence). The issues involved are relatively

straightforward. Plaintiff contends that the defendants’ delays in securing Plaintiff’s transfer to a

hospital, along with their failure to inform Plaintiff of the need for pre-surgery fasting, in turn

delayed Plaintiff’s surgery date. See (Doc. 5, pp. 6–7). Plaintiff also contends that the defendants

offered inadequate pain medication and no post-surgical therapeutic care.


1
    Plaintiff’s motion for summary judgment (Doc. 25) shall, at present, remain pending before the Court.

                                                           1
          Case 5:20-cv-00155-TES-CHW Document 50 Filed 04/28/21 Page 2 of 5




                                               PENDING MOTIONS

           Despite the straightforward nature of this case, merit-based litigation has to date been

frustrated due partly to an apparent language barrier (Plaintiff is a Spanish speaker), and due partly

to excessive litigiousness. Five motions filed by Plaintiff are pending before the Court at this time.

They include a request to appoint counsel (Doc. 36), which is DENIED, 2 and a motion to withdraw

two previously filed documents (Doc. 37), which is also DENIED. The documents in question

pertain to a contingency fee arrangement made between Plaintiff and another prisoner, Jean

Jocelyn Merilien, Plaintiff’s jailhouse translator and lawyer. See Johnson v. Avery, 393 U.S. 483

(1969) (“if [illiterate or poorly educated] prisoners cannot have the assistance of a ‘jailhouse

lawyer,’ their possibly valid constitutional claims will never be heard in any court”).

           Merilien has specially appeared in his own right to file a motion for protective order to

shield him from a deposition 3 based on the assertion that he requires a Haitian Creole translator.

(Doc. 38). That assertion is unfounded given Merilien’s involvement as the draftsman of Plaintiff’s

filings in this case. See (Doc. 36, p. 1) (“Inmate Jean Jocelyn Merilien … writes motion[s] and

other pleadings”). Because Merilien offers no good cause for the issuance of a protective order

under Rule 26(c), Merilien’s motion is DENIED.

           The Defendants have expressed concern that even with the assistance of Merilien (who

speaks only English and Haitian Creole or French), Plaintiff may not fully comprehend the nature

of the filings made on his behalf in this action. See (Mot. to Dismiss, Doc. 44, n. 2). Some of those

filings, in their nature, border on abusiveness. For example, Plaintiff has filed two motions for


2
    The appointment of counsel in a civil action is a privilege justified only by exceptional circumstances, such as
    complexity of legal issues, that are not present in this case. Wahl v. McIver, 773 F.2d 1169 (11th Cir. 1985).
3
    It is hardly clear that Merilien’s testimony will significantly further the resolution of Plaintiff’s claims on their
    merits, but given the inclusive standard of relevance, the Court previously granted the Defendants’ request to
    depose Merilien. (Doc. 31). See United States v. Tinoco, 304 F.3d 1088, 1120 (11th Cir. 2002) (“The standard for
    what constitutes relevant evidence is a low one”).

                                                             2
      Case 5:20-cv-00155-TES-CHW Document 50 Filed 04/28/21 Page 3 of 5




discovery sanctions (Docs. 32, 33), but the Court previously instructed Plaintiff to attempt to

resolve any discovery dispute by conferring meaningfully and in good faith with counsel for the

defendants. See (Doc. 31, pp. 1–2) (citing Rule 37(a)(1)). There is no indication that Plaintiff has

so conferred. Similarly, the Court previously noted with approval the defendants’ ongoing efforts

to produce discovery answers and materials in response to Plaintiff’s discovery requests. (Doc. 31,

p. 2). Notwithstanding the Court’s approval, Plaintiff now asks the Court to strike the defendants’

responses as inadmissible, and to enter default judgment in Plaintiff’s favor. (Doc. 32, p. 3).

Plaintiff also asks that his own deposition, which the Court authorized (Doc. 5, p. 15), be deemed

inadmissible. (Doc. 33, p. 4). There is no cause for these drastic sanction measures, and

accordingly, Plaintiff’s motions for discovery sanctions (Docs. 32, 33) are DENIED.

       There is similarly no cause to dismiss this case for abuse of judicial process. In the absence

of alternative assistance from the Georgia prison system, Plaintiff’s resort to Merilien as a jailhouse

lawyer and translator is “a necessary means for ensuring a reasonably adequate opportunity to

present claimed violations of fundamental constitutional rights to the courts.” Shaw v. Murphy,

532 U.S. 223, 231 n.3 (2001) (internal quotations omitted). For reasons highlighted by the

defendants — Plaintiff’s language limitations and the resulting possibility that Plaintiff may “not

understand the contents of pleadings that he is signing” (Mot. to Dismiss, Doc. 44, n. 2) — it is

not at all clear that any abusiveness on the part of Merilien can fairly be attributed to Plaintiff.

Even if it could, however, the federal courts maintain a “strong preference for deciding cases on

the merits,” Perez v. Wells Fargo N.A., 774 F.3d 1329, 1332 (11th Cir. 2014), and that preference

holds true here. It is therefore RECOMMENDED that the Defendants’ motion to dismiss for

abuse of process (Doc. 44) be DENIED.




                                                  3
      Case 5:20-cv-00155-TES-CHW Document 50 Filed 04/28/21 Page 4 of 5




                                    SCHEDULING ORDER

       The various motions disposed of above are ultimately distractions from the merits of this

case. The discovery period has closed, and this case is due for resolution by dispositive motion or

trial. To that end, the Defendants’ motion for an extension of time (Doc. 45) is GRANTED as

follows. The Defendants are DIRECTED to file any written response to Plaintiff’s motion for

summary judgment within 30 days of the date of this order. The Defendants are also

DIRECTED to file any motion for summary judgment of their own within 30 days of the date

of this order, with Plaintiff’s response and Defendants’ reply to follow as provided in this Court’s

Local Rules.

                                         CONCLUSION

       For the reasons explained herein, Plaintiff’s motions for sanctions (Docs. 32, 33), for

appointment of counsel (Doc. 36), and to withdraw (Doc. 37) are DENIED. Non-party Merilien’s

motion for protective order (Doc. 38) is DENIED. The Defendants’ motion for extension of time

(Doc. 45) is GRANTED. Finally, it is RECOMMENDED that the Defendants’ motion to dismiss

(Doc. 44) be DENIED.

       Pursuant to 28 U.S.C. § 636(b)(1), the parties may serve and file written objections to this

Recommendation, or seek an extension of time to file objections, WITHIN FOURTEEN (14)

DAYS after being served with a copy thereof. The District Judge will make a de novo

determination of those portions of the Recommendation to which objection is made. All other

portions of the Recommendation may be reviewed for clear error.

       The parties are further notified that, pursuant to Eleventh Circuit Rule 3-1, “[a] party failing

to object to a magistrate judge’s findings or recommendations contained in a report and

recommendation in accordance with the provisions of 28 U.S.C. § 636(b)(1) waives the right to


                                                  4
      Case 5:20-cv-00155-TES-CHW Document 50 Filed 04/28/21 Page 5 of 5




challenge on appeal the district court’s order based on unobjected-to factual and legal conclusions

if the party was informed of the time period for objecting and the consequences on appeal for

failing to object. In the absence of a proper objection, however, the court may review on appeal

for plain error if necessary in the interests of justice.”

        SO ORDERED and RECOMMENDED, this 28th day of April, 2021.


                                                s/ Charles H. Weigle
                                                Charles H. Weigle
                                                United States Magistrate Judge




                                                    5
